Citation Nr: 0431099	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  98-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date, prior to July 23, 1996, for 
the award of benefits under the Survivors' and Dependents' 
Education Assistance Program (Chapter 35).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant is the daughter of the veteran.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) in Reno, Nevada.  

During the appeal process, the RO in Reno, Nevada, assumed 
jurisdiction of the appellant's claim.

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in October 2004.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled in an April 1997 rating decision, effective June 
1994.  Notification of the decision was dated May 2, 1997.  

2.  The AOJ determined that the application for Chapter 35 
benefits was received July 23, 1997.  

3.  The AOJ awarded Chapter 35 benefits effective July 23, 
1996.  


CONCLUSION OF LAW

The criteria for an effective date, prior to July 23, 1996, 
for an award of benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 5101, 5113 
(West 2002); 38 C.F.R. § 21.4131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria and Analysis

Initially, the Board notes that VCAA is not applicable 
in this case as the law is outcome determinative.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did 
not serve on active duty during a period of war and was 
not eligible for nonservice-connected pension benefits; 
because the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002).  

VA will determine the commencing date of an award of 
educational assistance, using the latest of the applicable 
commencing dates.  When an eligible individual enters, or 
reenters into training, the commencing date of award of 
educational assistance will be determined, if it is the first 
award of educational assistance for the program of education, 
to be the latest of:  a) the date the educational institution 
certifies the course; b) one year before the date of claim is 
received; or c) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 U.S.C.A. § 5113; 38 C.F.R. 
§ 21.4131(a).

The effective date of a benefit is based upon a variety of 
factors, including basic entitlement to the benefit and 
filing a claim for the benefit.  In this case, the appellant 
argues that she should be awarded retroactive education 
benefits because her father had been awarded retroactive 
compensation benefits and that she had attended school during 
that time frame.

The record shows that by rating decision, dated in April 
1997, the AOJ established basic eligibility for Chapter 35 
benefits.  The award of compensation was retroactive to June 
1994.  In addition, a master record reflects that the veteran 
had a dependent child and that such child was recognized as a 
school-aged child, at least effective December 1, 1995.  For 
purposes of this appeal, the Board shall accept that the 
dependent child was the appellant.

Based on the facts in this case, the best argument on behalf 
of the appellant is that there had been delay in processing 
the compensation award by VA (thus necessitating a 
retroactive award); that she always qualified for the 
benefit; that VA had already recognized her as a school-aged 
child; and that the Chapter 35 benefits were merely a 
different form of benefits already claimed and granted.

In this case, the law is against the grant of the benefit 
sought.  Clearly, a claim must be filed.  Although the 
appellant had attended college prior to filing a claim for 
Chapter 35 benefits, she did not file a claim for that 
benefit until July 1997.  Based upon the receipt of the 
claim, the AOJ awarded Chapter 35 benefits effective July 23, 
1996, one year prior to the date the claim was filed.  
Furthermore, additional compensation benefits to the veteran 
were terminated as of July 1996. 

The Board agrees that there is an overlap of information 
between the additional compensation benefits for a school 
aged child and Chapter 35 benefits, but there are also 
differences.  The Chapter 35 benefits are awarded to the 
child not the veteran.  Furthermore, the Board cannot amend a 
claim for one benefit into a claim for another benefit, even 
when there has been delay in processing the veteran's award.  
VA is not at liberty to address such equitable concerns.  
Rather, VA must defer to the statutory mandates that govern 
the administration of education assistance allowance 
benefits.  
 
The facts establish that the appellant did not file a claim 
for her benefits until July 1997.  Adopting the suggested 
policy would circumvent the provisions of 38 U.S.C.A. § 5101 
and 3513.  Requiring a specific claim from a claimant 
promotes a meeting of the minds.  In view of the mandates of 
38 U.S.C.A. § 5101 and 3513, VA lacks administrative 
authority to grant benefits more than one year prior to the 
application for the specific benefit and VA may not amend a 
claim for one benefit into a claim for another benefit.  See 
VAOPGCPREC 12-92.  Ultimately, the appellant could have filed 
a claim earlier and did not.

The Board understands the appellant's argument.  The law and 
regulations, however, control the outcome of this case.  
Consequently, the benefits sought on appeal are denied.  








ORDER

An effective date, prior to July 23, 1996, for the award of 
Chapter 35 benefits, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



